DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of Patent No.: US 10,763,954 B2 to Gaske, Paul T. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2-21 of the instant application is obvious variant of Claims 1-18 Patent No.: US 10,763,954 B2 to Gaske, Paul T in that they contain substantially the same subject matter.
Regarding Independent Claims 2, 11 and 21, Independent Claim 7 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘receiving, by a satellite gateway system, a message, from the user equipment indicative of a current location of the user equipment; retrieving, by the satellite gateway system, data from the Internet to be transmitted to the user equipment via the satellite; transmitting, by the satellite gateway system, a downlink message to the satellite that comprises the retrieved data and beam steering data, wherein the beam steering data instructs the satellite to target a downlink spot beam on the current location of the user equipment based on the message received from the user equipment, such that the retrieved data is transmitted to the user equipment via the targeted downlink spot beam; receiving, by the satellite gateway system via the satellite, during a first defined period of time, a request message from the user equipment requesting to send an amount of data to the satellite gateway system via the satellite, wherein the request message indicates the current location of the user equipment; assigning, by the satellite gateway system, a time slot for the user equipment to transmit the amount of data to the satellite gateway system; transmitting, by the satellite gateway system, a time slot assignment message to the user equipment that indicates the time slot; causing, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment; and receiving, by the satellite gateway system via the satellite, data from the user equipment transmitted during the time slot’ (Independent Claims 2, 11 and 21 of instant application discloses ‘receiving, by a satellite gateway system via the satellite, a message from the user equipment indicative of a current location of the user equipment; receiving, by the satellite gateway system via the satellite, a request from the user equipment to send data to the satellite gateway system via the satellite; assigning, by the satellite gateway system, a time slot for the user equipment to transmit the amount of data to the satellite gateway system; transmitting, by the satellite gateway system via the satellite, a time slot assignment message to the user equipment that indicates the time slot; causing, by the satellite gateway system, the satellite to target up-stream focus for the time slot on the current location of the user equipment; and receiving, by the satellite gateway system via the satellite, data from the user equipment transmitted during the time slot’).
Regarding Claims 3 and 12, Claim 2 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘wherein the beam steering data instructing the satellite to target the downlink spot beam on the current location of the user equipment comprises the downlink spot beam being centered on the current location of the user equipment’ (Claims 3 and 12 of instant application discloses ‘transmitting beam steering data instructing the satellite to target up-stream focus on the current location of the user equipment such that up-stream focus is centered on the current location of the user equipment’).
Regarding Claims 4 and 14, Claim 3 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘wherein the beam steering data instructing the satellite to target the downlink spot beam on the current location of the user equipment comprises the downlink spot beam being centered within a predefined distance on the current location of the user equipment’ (Claims 4 and 14 of instant application discloses transmitting beam steering data instructing the satellite to target up-stream focus on the current location of the user equipment such that up-stream focus is centered within a predefined distance on the current location of the user equipment’).
Regarding Claims 5 and 15, Claim 4 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘wherein the message indicative of the current location of the user equipment comprises an account number linked with the user equipment’ (Claims 5 and 15 of instant application discloses ‘wherein the message indicative of the current location of the user equipment comprises an account number linked with the user equipment’).
Regarding Claims 6 and 16, Claim 5 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘wherein the message indicative of the current location of the user equipment comprises a latitude value and a longitude value’ (Claims 6 and 16 of instant application discloses ‘wherein the message indicative of the current location of the user equipment comprises a latitude value and a longitude value’).
Regarding Claims 7 and 18, Claim 1 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘wherein the beam steering data instructs the satellite to target a downlink spot beam on the current location of the user equipment based on the message received from the user equipment, such that the retrieved data is transmitted to the user equipment via the targeted downlink spot beam; storing, by the satellite, a lookup table that maps a plurality of spot beam identifiers to a corresponding plurality of spot beam target locations, wherein the beam steering data comprises a spot beam identifier; performing, by the satellite, a lookup in the lookup table based on the beam steering data; and performing, by the satellite, a beam-forming process based on the Claims 7 and 18 of instant application discloses ‘wherein the satellite is configured to: store a lookup table that maps a plurality of spot beam identifiers to a corresponding plurality of spot beam target locations, wherein the beam steering data comprises a spot beam identifier; perform a lookup in the lookup table based on the beam steering data; and perform a beam-forming process based on the lookup to target up-stream focus on the user equipment based on the lookup’).
Regarding Claim 8, Claim 6 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘transmitting, by the satellite gateway system, a second downlink message to the satellite that comprises broadcast data to be transmitted to a plurality of instances of user equipment that comprises the user equipment, wherein the second downlink message is to be transmitted via one or more downlink wide area beams distributed over a larger geographical area than the downlink spot beam’ (Claim 8 of instant application discloses ‘transmitting, by the satellite gateway system, a downlink message to the satellite that comprises broadcast data to be transmitted to a plurality of instances of user equipment that comprises the user equipment, wherein the downlink message is to be transmitted via one or more downlink wide area beams’).
Regarding Claims 9 and 20, Claim 9 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘wherein a frequency of the downlink spot beam is 30 GHz or greater’ (Claims 9 and 20 of instant application discloses ‘wherein a frequency of an uplink transmission from the user equipment is 30 GHz or greater’).
Regarding Claims 10 and 17, Claim 7 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘receiving, by a satellite gateway system, a message, from the Claims 10 and 17 of instant application discloses ‘wherein the message from the user equipment indicative of the current location of the user equipment and the request from the user equipment to send data to the satellite gateway system via the satellite are transmitted as part of a same message’).
Regarding Claim 19, Claim 6 of Patent No.: US 10,763,954 B2 to Gaske, Paul T discloses ‘transmitting, by the satellite gateway system, a second downlink message to the satellite that comprises broadcast data to be transmitted to a plurality of instances of user equipment that comprises the user equipment, wherein the second downlink message is to be transmitted via one or more downlink wide area beams distributed over a larger geographical area than the downlink spot beam’ (Claim 19 of instant application discloses ‘transmit a downlink message to the satellite that comprises broadcast data to be transmitted to a plurality of instances of user equipment that comprises the user equipment, wherein the downlink message is to be transmitted via one or more downlink wide area beams distributed over a large geographical area’).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463